Citation Nr: 1503368	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are caused by or etiologically related to his military noise exposure without the use of hearing protection while doing field maneuvers that included driving tanks and firing tank cannons, and approximately 7 months of instructing trainees in various kinds of weaponry, including the M-16 rifle, tank cannons, hand grenades, claymores and landmines.

The Veteran's service records show that his military occupational specialty was an Armor Recon Specialist.  A record of assignments shows that his principle duties included basic combat training, advanced individual training, radio operator, track vehicle commander, light vehicle driver, tank commander, and tank driver.  His qualifications in arms included the M-16, grenade, pistol, and M-14.  His DD Form 214 shows that he was awarded a M-16 Rifle sharpshooter badge.  His last duty assignment was in an Armor unit.  Accordingly, the RO has conceded the Veteran's noise exposure during service. 

Although the Veteran has asserted that audiometric testing was not performed during his separation examination, audiometric findings during enlistment examination in October 1969 and separation examination in November 1971, show that his hearing was within normal limits on both occasions.  Nevertheless, comparison of audiometric findings on enlistment and separation examinations show a +5 decibel threshold shift at 500, 1000, and 2000 Hertz in the right ear, and at 2000 Hertz in the left ear, which is suggestive of some decrease in hearing acuity at those frequencies.  

Post-service VA treatment records dating since 2002 show a complaint of tinnitus in September 2009.  A subsequent January 2010 VA otolaryngology consult shows diagnostic assessment of asymmetric sensorineural hearing loss with "history of shooting guns (patient is right handed), explains left sided hearing loss."  

VA audiology examination in April 2011 shows the presence of current bilateral hearing loss and tinnitus disabilities.   In May 2011, following a review of the claims file, personal interview, and audiometric testing, the examiner opined that the Veteran's current hearing loss and tinnitus are less likely as not the result of noise exposure during his military service.  He reasoned that the Veteran's service medical records are negative for complaints of tinnitus and onset of tinnitus was reportedly in 2009.  He also indicated that audiometric thresholds were within normal limits on the Veteran's enlistment and discharge audiograms, and he stated that there were no "significant shifts in hearing thresholds between enlistment and separation."  

Following private otolaryngology consultation in October 2012 with Dr. G., M.D., Dr. G. acknowledged that the Veteran's civilian occupation as a tile layer exposed him to some noise occupationally, but he stated that the Veteran was also exposed to a lot of noise during service.  He stated it is impossible to say exactly how much of the Veteran's hearing loss resulted from his military service, but certainly some of it did.

In light of the conflicting etiological opinions of record, the Veteran's report that the April 2011 VA examiner did not interview him as to the types and durations of his military noise exposure, the private and VA  opinions suggestive of a delayed onset hearing loss related to military noise exposure, and the April 2011 examiner's lack of acknowledgement of the aforementioned threshold shifts in the Veteran's hearing during service, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his current bilateral hearing loss and tinnitus disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for bilateral hearing loss and tinnitus that have not yet been associated with the claims folder.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating from the Veteran's discharge from service in December 1971.  The Veteran should be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain treatment and other relevant records from any identified provider(s).  

Regardless of the Veteran's response, relevant VA treatment records, if any, must be obtained from the Dallas VAMC dating since July 2012. 

If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all relevant records have been obtained and associated with the claims file to the extent possible, schedule the Veteran for a VA audiology examination with an audiologist for clarification as to the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and any treatment records contained in Virtual VA must be made available to and reviewed by the examiner.  The examiner should elicit from the Veteran a complete history of his current bilateral hearing loss and tinnitus disabilities.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  

The examiner is requested to review all pertinent records associated with the claims file, to specifically include the Veteran's service treatment records; post-service VA and non-VA otolaryngology and audiology records; the Veteran's lay statements and contentions, and etiology opinions documented in a January 2010 VA otolaryngology consultation, the May 2011 addendum to the April 2011 VA audiology examination, and in an October 2012 private otolaryngology consultation.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service.  See Hensley v. Brown, Vet. App. 155, 159 (1993).

The examiner should then state an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's current hearing loss and/or tinnitus disabilities are is causally or etiologically related to acoustic trauma sustained during active duty service. The examiner should note that excessive military noise exposure during service has been conceded by VA.  He/she should acknowledge and discuss audiological findings during enlistment examination in October 1969 compared with audiological findings during separation examination in November 1971 show threshold shifts in hearing of +5 dB from 500 to 2000 Hz in the right ear and at 2000 Hz in the left ear, and, discuss in general the significance or insignificance of those threshold shifts. 

Any opinion expressed must be accompanied by a complete rationale.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested examination and opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  

4.  After completing the above, and any other development deemed necessary, readjudicate the  claims for service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

